UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7477


JOSHUA LEE BLACKWELL,

                    Plaintiff - Appellant,

             v.

ALAN HOUSER, Lt.; JUDY HUMPHRIES, Head Nurse; JOHN H. PILAND, Dr.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Frank D. Whitney, Chief District Judge. (5:16-cv-00067-FDW)


Submitted: April 17, 2018                                         Decided: April 19, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Joshua Lee Blackwell, Appellant Pro Se. Scott Douglas MacLatchie, WOMBLE BOND
DICKINSON (US) LLP, Charlotte, North Carolina; Ryan D. Bolick, Virginia Marie
Wooten, CRANFILL, SUMNER & HARTZOG, LLP, Charlotte, North Carolina;
Elizabeth Ellen McConnell, HALL BOOTH SMITH PC, Asheville, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joshua Lee Blackwell appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Blackwell v.

Houser, No. 5:16-cv-00067-FDW (W.D.N.C. Oct. 18, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2